Case 14-04449        Doc 41     Filed 04/16/19     Entered 04/16/19 11:55:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-04449
         Steven R Rechtoris
         Renee E Rechtoris
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2014.

         2) The plan was confirmed on 06/20/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/08/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,790.00.

         10) Amount of unsecured claims discharged without payment: $7,328.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-04449       Doc 41      Filed 04/16/19    Entered 04/16/19 11:55:59                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $41,055.00
         Less amount refunded to debtor                          $55.05

 NET RECEIPTS:                                                                                  $40,999.95


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,953.51
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,953.51

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCOUNTS RECEIVABLE MANAGEM Unsecured            355.00        305.07           305.07        305.07         0.00
 ARMOR SYSTEMS CORP             Unsecured            NA         467.86           467.86        467.86         0.00
 ARMOR SYSTEMS CORP             Unsecured         467.00        407.40           407.40        407.40         0.00
 DAVID J AXELROD & ASSOC        Unsecured      2,164.00       2,426.74         2,426.74      2,426.74         0.00
 DEPARTMENT OF WORKFORCE DEV Unsecured            196.00        196.00           196.00        196.00         0.00
 ECAST SETTLEMENT CORPORATION Unsecured              NA         353.92           353.92        353.92         0.00
 ECAST SETTLEMENT CORPORATION Unsecured              NA         532.64           532.64        532.64         0.00
 ECAST SETTLEMENT CORPORATION Unsecured              NA         522.04           522.04        522.04         0.00
 ECAST SETTLEMENT CORPORATION Unsecured              NA       1,068.09         1,068.09      1,068.09         0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured      1,000.00       1,204.98         1,204.98      1,204.98         0.00
 ILLINOIS TITLE LOANS           Secured        1,462.00       1,461.02         1,461.02      1,461.02      111.47
 INTERNAL REVENUE SERVICE       Priority       1,176.00       1,108.23         1,108.23      1,108.23         0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       2,579.16         2,579.16      2,579.16         0.00
 NATIONAL ACCOUNT SERVICES      Unsecured         643.00        565.03           565.03        565.03         0.00
 NICOR GAS                      Unsecured            NA         374.72           374.72        374.72         0.00
 PORTFOLIO RECOVERY ASSOC       Secured       17,195.00     17,194.14        17,194.14      17,194.14    1,965.76
 DEPENDON COLLECTION SE         Unsecured         354.00           NA               NA            0.00        0.00
 DISH NETWORK/GC SERVICES       Unsecured         187.00           NA               NA            0.00        0.00
 FOOTCARE CLINIC                Unsecured          95.00           NA               NA            0.00        0.00
 FOX LAKE FOOT CARE LTD         Unsecured         485.00           NA               NA            0.00        0.00
 ACC LLC                        Unsecured         646.00           NA               NA            0.00        0.00
 ALLSTATE INSURANCE COMPANY     Unsecured         803.00           NA               NA            0.00        0.00
 CHASE MORTGAGE                 Unsecured           0.00           NA               NA            0.00        0.00
 COMMONWEALTH EDISON            Unsecured         397.00           NA               NA            0.00        0.00
 CONTINENTAL FINANCE/CKS FINANC Unsecured         720.00           NA               NA            0.00        0.00
 MCHENRY RADIOLOGISTS IMAGING Unsecured           165.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-04449       Doc 41      Filed 04/16/19    Entered 04/16/19 11:55:59                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim       Principal       Int.
 Name                              Class    Scheduled        Asserted      Allowed        Paid          Paid
 OCWEN LOAN SERVICING           Unsecured           0.00             NA           NA            0.00        0.00
 OPTION ONE MORTGAGE CORP       Unsecured           0.00             NA           NA            0.00        0.00
 PENN FOSTERABILITY RECOVERY SE Unsecured         646.00             NA           NA            0.00        0.00
 PRARIE POINTE HOA/FOSTER PREMI Unsecured      1,053.00              NA           NA            0.00        0.00
 QUEST DIAGNOSTICS              Unsecured          62.00             NA           NA            0.00        0.00
 ROUND LAKE FAMILY DENTISTRY/R Unsecured          215.00             NA           NA            0.00        0.00
 SCHNEIDER NATIONAL INC         Unsecured      1,000.00              NA           NA            0.00        0.00
 SHERMAN ACQUISITION LLC/PORTFO Unsecured         500.00             NA           NA            0.00        0.00
 SPRINT CORP                    Unsecured            NA           786.21       786.21        786.21         0.00
 US BANK                        Unsecured            NA            38.00        38.00          38.00        0.00
 US BANK                        Unsecured            NA           550.00       550.00        550.00         0.00
 US BANK                        Unsecured         827.00          827.96       827.96        827.96         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                 $0.00
       Mortgage Arrearage                                   $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                         $18,655.16           $18,655.16             $2,077.23
       All Other Secured                                    $0.00                $0.00                 $0.00
 TOTAL SECURED:                                        $18,655.16           $18,655.16             $2,077.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                 $0.00
        Domestic Support Ongoing                               $0.00              $0.00                 $0.00
        All Other Priority                                 $1,108.23          $1,108.23                 $0.00
 TOTAL PRIORITY:                                           $1,108.23          $1,108.23                 $0.00

 GENERAL UNSECURED PAYMENTS:                           $13,205.82           $13,205.82                  $0.00


 Disbursements:

        Expenses of Administration                             $5,953.51
        Disbursements to Creditors                            $35,046.44

 TOTAL DISBURSEMENTS :                                                                        $40,999.95




UST Form 101-13-FR-S (9/1/2009)
Case 14-04449        Doc 41      Filed 04/16/19     Entered 04/16/19 11:55:59            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
